Citation Nr: 1004339	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for headaches, to include 
migraines and as secondary to anthrax vaccination.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to July 
1985 and from February 1991 to October 1991, as well as 
periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

In December 2008 the Board remanded the issue for further 
development.  The requested development has been completed 
and the Board now continues with its review of the appeal.  


FINDINGS OF FACT

1.  The Veteran has a headache disability.

2.  The competent medical evidence of record does not 
associate the Veteran's headaches or migraines with his 
active service or to his 1999 anthrax vaccination.


CONCLUSION OF LAW

The Veteran's headache disability was not incurred in or 
aggravated by the Veteran's active service, nor may it be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in September 2004 that fully 
addressed the notice elements noted above and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In May 2008, the Veteran was sent a letter that informed him 
of how disability ratings and effective dates are assigned, 
in compliance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Even though the Veteran was not provided with this 
letter until after the initial adjudication of that claim, 
the claim was subsequently readjudicated, no prejudice has 
been alleged, and none is apparent from the record. See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions prior to the initial denial of the 
Veteran's claim of service connection for a headaches, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated from December 2005 to May 2008.  The Veteran 
submitted private treatment records dated from June 2008 to 
August 2008.  The Veteran was afforded a VA compensation and 
pension (C&P) examination in June 2009.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks service connection for headaches.  The 
Veteran contends that his headaches and migraines are the 
result of an anthrax vaccine he received in service.

The Veteran received his first anthrax vaccine in July 1999.  
Over the week following the vaccination, the Veteran 
complained of joint pain in his hands and feet.  These 
joints appeared red.  He also complained of vertigo.  
Further doses of the vaccine were stopped.  He reported 
continued pain, blurred vision, and dizziness until January 
2001 when the Veteran indicated he no longer had any 
symptoms.

In August 2004 the Veteran complained of multiple episodes 
of migraine headaches and arthralgias involving his neck, 
hands, hips and feet after receiving the anthrax vaccine.  
He was placed in the P2C2 profile and instructed to complete 
a three mile walk rather than a one and a half mile run.

In June 2005 the Veteran's treatment records indicate that 
he received a prescription of imitrex for migraines.  The 
Veteran reported that his migraines are relieved by imitrex.  
The Veteran also reported relief from Excedrin migraine.

The Veteran had a migraine evaluation in November 2005.  He 
reported a six year history of migraines.  The Veteran 
sought a refill of imitrex.  He indicated that he 
experienced migraines with auras.  Upon examination the 
Veteran was oriented, well developed, had no dysfunction, 
and no coordination abnormalities.    He was released 
without limitations.

In July 2007 the Veteran stated that he was having less 
headaches with metroprolol.

A clinic note in October 2007 stated that the Veteran's 
migraines and headaches were doing clinically better with 
propranolol twice a day and Excedrin as needed.  

A December 2007 clinical note indicated the Veteran sought 
treatment for atypical headaches with chronic migraines.  
The Veteran reported experiencing migraines twice a month 
and headaches two to three days a week.  He generally could 
control the headaches with Excedrin migraine if the 
medication was taken timely.  The Veteran's cranial nerves 
II - XII were grossly in tact and he did not have focal 
neurological deficits.  The Veteran was diagnosed with 
chronic headaches with intermittent migraines.  He was 
instructed to continue proporanolol and use Excedrin as 
needed.  

In February 2008 the Veteran had a follow up and reported a 
remarkable decrease in the severity and frequency of his 
migraines.  He indicated he has three migraines weekly that 
can be treated with Excedrin and three monthly migraines 
which require the use of Zomig.  A recent migraine was not 
relieved with a single dose of medication, but the Veteran 
did not take a second dose.

In April 2008 the Veteran reported experiencing a three week 
long migraine.  The Veteran was told that migraines do not 
usually last that long and his medications were adjusted.  
The Veteran was evaluated at the end of the month and 
complained of daily headaches and weekly migraines with 
nausea, phonophobia, and photophobia.  He missed many days 
of work and indicated he had recent visual changes including 
blurred vision.  The Veteran's medication was adjusted.  If 
the medication adjustments did not work the Veteran was told 
he may need a neurological consultation.

In May 2008 the Veteran again complained of worsening 
migraines.  A CT scan revealed no intracranial hemorrhage or 
mass-effect.  The gray matter and white matter interface was 
preserved with no abnormal parenthmal attenuation seen to 
suggest prior subacute or evolving infraction.  There were 
no subdural or epidural collections.  The paranasla sinuses 
and mastoid air cells were clear.  The CT scan was overall 
unremarkable.

A June 2008 magnetic resonance imaging did not detect any 
brain abnormalities.

The Veteran sought private treatment for his migraines from 
June 2008 to August 2008.  The Veteran received a nerve 
block that did not appear to provide relief.  The 
examinations revealed normal mental status, cranial nerves, 
and reflexes.  The Veteran reported that one medication 
caused some drowsiness and numbness in his feet.  His 
medication was changed but the Veteran continued to have 
some headaches.  

In August 2008 the Veteran was afforded a Board hearing.  He 
indicated that he initially refused the anthrax vaccine, 
however he was told he would not be able to continue flying 
without the vaccine.  He then insisted that he have tests 
run prior to receiving the vaccination to assess his current 
health in case he was to incur any side effects from the 
vaccine.  He reported adverse side effects within days of 
receiving the vaccine.  He recounted his migraine treatment 
and reported that the headaches had a significant effect on 
his work, reporting nine missed work weeks in the past year.

The Veteran was afforded a VA C&P examination in June 2009.  
The examiner reviewed the Veteran's claim file and indicated 
that the Veteran's headaches began in 2004.  The Veteran 
reported weekly migraines.  He indicated that the aura 
begins as a light headache in the frontal region and 
progresses to more intense waves of pain in that same area 
then further progresses to severe pain over the whole head.  
He reported that headaches start to come in clusters and 
have progressively worsened in intensity.  The Veteran 
stated he has six to nine episodes monthly which last two 
hours.  He suffered from photophobia, visual disturbance, 
and nausea.  The Veteran indicated that less than half his 
headaches are prostrating preventing any activity until the 
headache is resolved.  He did not know what triggered his 
headaches.  

The examiner diagnosed the Veteran with migraine headaches, 
however the Veteran's headaches did not match typical 
location or timing for migraines.  The Veteran's associated 
symptoms, aura, and response to medicine did fit the picture 
of migraine headaches.  The Veteran's headaches had a 
significant affect on his usual occupation including memory 
loss, decreased concentration, and difficulty following 
instructions, weakness, fatigue, and pain.  The Veteran also 
reported decreased comprehension and decreased perception 
and that he lost six hours weekly from work.

The examiner was of the opinion that the Veteran's headaches 
were not caused by or the result of his 1999 anthrax 
vaccination.  The examiner stated that he reviewed several 
medical journals and resources which presented a consensus 
stating that while headaches can be an adverse drug reaction 
to the anthrax vaccine, this was typically limited to a few 
days with no resultant long-term side effects.  The examiner 
then cited numerous publications discussing the side effects 
of the anthrax vaccine.

In light of the evidence the Veteran is not entitled to 
service connection for headaches, to include migraines and 
as secondary to anthrax vaccination.  While the Board is 
sympathetic to the Veteran's disability, the medical 
evidence of record does not associate the Veteran's 
headaches or migraines with his active service or the 
anthrax vaccination.

The Veteran contends that his headache disability is 
associated with his in-service anthrax vaccination.  While 
the Veteran is competent to report that he has experienced 
headaches since the vaccination because the symptoms are 
readily observable, and the Board finds his accounts 
credible, as a layperson without medical expertise, he is 
not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The VA C&P examiner found that the Veteran's headaches were 
not caused by his anthrax vaccination.  The examiner stated 
that while headaches could be an initial reaction to the 
vaccine, the side effects are not documented to last for 
prolonged periods of time.  The Board notes that the first 
treatment record for headaches is not dated until August 
2004, nearly five years after the Veteran received the 
vaccine.  While the Veteran may have complained of symptoms 
associated with migraines prior to this date (dizziness, 
blurred vision, etc.) there are no records reflecting 
complaints of headaches in the claims file prior to this 
date.  

Several examiners indicated that the Veteran has a long 
history of headaches and migraine symptoms, however, there 
are no treatment records confirming this, and these 
statements likely reflect treatment history reported by the 
Veteran.  Without corroborating treatment records, the 
Veteran's statements are not sufficient to associate his 
headaches with the vaccine or indicate that he sought 
treatment prior to August 2004.  Additionally, there is no 
indication that the Veteran's headaches are associated with 
any other aspect of his active service.

In reaching the decisions above, the Board considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the Veteran's 
entitlement to service connection for headaches, to include 
migraines and as secondary to anthrax vaccine, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for headaches, to include 
migraines and as secondary to anthrax vaccination, is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


